Case 1:18-cr-00224-AJN Document 384-1 Filed 10/23/20 Page 1 of 2




                    EXHIBIT A
        Case 1:18-cr-00224-AJN Document 384-1 Filed 10/23/20 Page 2 of 2
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     October 16, 2020

                          REQUEST TO BE FILED UNDER SEAL

BY EMAIL
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       On September 16, 2020, the Court issued an Opinion and Order (the “Order”) directing
four of the prosecutors who worked on the above-captioned case and the two unit chiefs who
supervised the case to submit declarations in response to the questions and issues discussed in the
Order, and to attach “any record” of certain internal communications. (Dkt. 379 at 32).

       I understand that the unit chiefs and other prosecutors plan to request that the Court
maintain under seal all declarations and internal communications submitted in response to the
Order. I respectfully request to be included in this application.

       In light of the anticipated sealing application, I respectfully submit my declaration, dated
October 16, 2020, by email to the Court, to the Associate United States Attorney, and to the
defense. In my declaration, I use the same naming conventions used by the Court in its Order.
Should the Court prefer a version of the declaration with full names, I will promptly provide one.

        With respect to the production of internal communications, I am providing a CD by hand
delivery directly to the Court and to the Associate United States Attorney, and by overnight mail
to the defense, given the anticipated sealing application, the volume of communications, the
private content unrelated to the case included therein, and potential redactions.

                                             Respectfully submitted,




                                             Jane Kim
                                             Assistant United States Attorney

cc:    John McEnany, Associate United States Attorney, and Defense Counsel (by Email)

Enclosures
